Filed 12/29/20 P. v. Becker CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D075885

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCN359237)

 DUSTIN WADE BECKER,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Bradley A. Weinreb, Judge. Affirmed.

         Kelly E. DuFord, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Charles C.
Ragland and Marvin E. Mizell, Deputy Attorneys General, for Plaintiff and
Respondent.
         Defendant Dustin Wade Becker appeals from a judgment sentencing
him to prison after the court revoked his probation based on violations of his
probation conditions. He contends that the trial court abused its discretion
by relying on inadmissible hearsay, and that without that evidence there was
insufficient evidence to support the court’s findings.
      We affirm the judgment. Substantial admissible evidence supported
the court’s findings, and the court did not abuse its discretion.
                                 BACKGROUND
      Procedure
      Defendant entered into a plea bargain in which he pleaded guilty to

assault with force likely to cause great bodily injury (Pen. Code,1 § 245, subd.
(a)(4)), with personal infliction of great bodily injury (§ 12022.7, subd. (a)),
which was a serious felony (§ 1192.7, subd. (c)(8)); evading an officer, with
reckless driving (Veh. Code, § 2800.2); and with driving under the influence
of alcohol (Veh. Code, § 23152, subd. (a)), with a blood alcohol concentration
of more than .15 percent (Veh. Code, § 23578). Other charges were
dismissed. In accordance with the agreement, on November 21, 2017, the
court imposed a sentence of eight years eight months, consisting of the upper
term of four years for assault, three years for infliction of great bodily injury,
one-third the middle term for evading an officer with reckless driving, and
one year on the misdemeanor driving under the influence. The court
suspended execution of the sentence, and placed defendant on formal
probation for three years on the felonies and on informal probation for five
years on the misdemeanor of driving while under the influence.
      Defendant initially violated his probation on February 1, 2018. After
his probation officer told him not to possess or use alcohol, and not to drive,
defendant went to his car and turned on the ignition. A beer can was in the




1     Further statutory references are to the Penal Code unless otherwise
specified.
                                         2
car. Defendant admitted the violation. The court revoked and reinstated
probation on the same terms and conditions.
      On July 3, 2018, the probation department alleged that defendant had
violated several conditions of probation. After a contested hearing, the trial
court found that defendant had willfully violated the terms of his probation,
and revoked and terminated probation. The court executed the previously
imposed and suspended sentence of eight years eight months. Defendant
timely appealed.

Underlying Crimes2
      Defendant got into an argument with Trevor E. while drinking at a bar
on January 13, 2016. Defendant challenged Trevor to go outside to fight.
Surveillance video shows that several of defendant’s friends joined the fight.
Trevor was hit in the head, causing him to fall to the ground and lose
consciousness. Defendant and his friends punched Trevor heavily in the face,
head, stomach and chest more than 25 times while he lay on the ground. One
of the assailants kicked Trevor in the head repeatedly, and another straddled
Trevor, punched him and struck him with his knee. Defendant kicked him in
the ribs and knocked him back to the ground after he was up. One of the
assailants hit Trevor on his leg with a metal baseball bat. Trevor suffered
three facial fractures, including a broken nose. His left eye was nearly
swollen shut. He had numerous cuts and bruises on his head, face, body and
legs. Trevor was traumatized by the beating and suffered continuing anxiety
as a result of the beating.
      On May 7, 2016, a deputy saw defendant speeding southbound on East
Vista Way about 75 miles per hour. Defendant turned onto a smaller road,
with a speed limit of 25 miles per hour. Defendant drove at a rate of more


2     The statement of facts is taken from the probation report.
                                       3
than 40 miles per hour. The deputy followed defendant with his emergency
lights and siren on. Defendant continued speeding on residential streets, at
more than 20 miles per hour faster than the posted speed, weaving across the
middle lines, and failing to stop at several stop signs, nearly causing a
collision with a motorcycle. He finally stopped in a residential driveway.
Sheriffs removed defendant and his passenger from the car at gun point,
handcuffed and arrested defendant. Defendant appeared to be intoxicated,
with red watery eyes and the smell of alcohol on his breath. He stated he had
drunk four or five beers. He said he was grieving the death of his mother and
started sobbing. His blood alcohol concentration was measured at .16
percent, and he had cannabinoids in his blood as well.
      Probation Violation Hearing, July 9, 2018
      Probation officer Michelle T. testified that she explained all his
probation conditions to defendant at their first meeting. She instructed him
not to use or possess alcohol and not to drive, in addition to the other
conditions. Defendant said he understood the requirements of his probation.
He never missed a probation appointment.
      Defendant was arrested on probation violations after a probation
search of his apartment on June 29, 2019. The probation department alleged
that defendant failed to comply with condition 2(t), payment of $207.01 in
victim restitution; condition 6(a), obey all laws; condition 8(b), not use or
possess alcohol; condition 8(j), requiring participation in, compliance with,
and payment of all the costs of a continuous alcohol monitoring program;
condition 9(c), not use or possess any controlled substance; and condition
12(f), not possess or own any weapon or firearm.




                                        4
      Condition 2(t) - Failure to Pay Victim Restitution
      Defendant was required to pay $207.01 in victim restitution (§ 1202.4,
subd. (f)) to the Victim Compensation Board. The probation officer testified
that defendant made only two payments, totaling $35, to the Department of
Revenue Recovery. Defendant made those payments soon after his
sentencing, then made no more.
      The court did not mention this failure to pay in its ruling on
defendant’s violations. Victim restitution payments are enforceable as if they
were civil orders. (§ 1202.4, subd. (i).) We do not discuss this condition
further.
      Condition 8(b) - Not Use or Possess Alcohol
      Condition 8(b) of the probation order was not to use or possess alcohol if
so directed by his probation officer. Probation officer Michelle directed
defendant not to use or possess alcohol. Defendant said he understood the
requirements.
      Sheriff’s Deputy Daniel Hackstedde testified at the hearing that on
March 25, 2018, he and several other deputies responded to a report of a
battery at a residence in Vista. It took about 30 minutes for the deputies to
gain access to the home after first arriving. Hackstedde spoke to defendant
and the others present at the apartment. All seemed to be under the
influence of alcohol, based on their demeanors and the nature of the call.
Defendant visibly appeared to be under the influence of alcohol, and the
officer smelled alcohol on his breath. The officer’s assessment that defendant
was under the influence of alcohol was based on defendant’s appearance and
smell, and on the officer’s training and experience. Hackstedde spoke with
defendant for a minute or less, and did not conduct a field sobriety test or any
other test of intoxication of defendant.


                                           5
     Condition 8(j) - Participation in and Compliance with a Secure
Continuous Alcohol Monitoring Program (SCRAM)

      Condition 8(j) required defendant to participate in, comply with, and
bear all costs of a continuous alcohol monitoring program if directed by his
probation officer. After Hackstedde found defendant under the influence of
alcohol on March 25, Michelle told defendant to enroll in and comply with the
SCRAM program. Michelle verified with SCRAM that defendant had made
only one phone call to the organization. He never enrolled.
      Tawny B., the court liaison for SCRAM, testified. She oversaw the
SCRAM program for people on formal probation. She received a referral for
defendant from a probation officer, but defendant never enrolled. Tawny
instructed her administrative assistant to call defendant. Tawny reviewed
the e-mail communications she had with her administrative assistant on
April 17 and April 18. According to the e-mails, defendant spoke with the
administrative assistant once by phone. Defendant said that he could not
afford the program and would speak with his probation officer. Tawny
testified that defendant did not call SCRAM again and he never made an
appointment to come into the office.
      Tawny explained the practice at SCRAM. If someone claims a financial
hardship, he or she can fill out a form at the SCRAM office stating financial
hardship. SCRAM offers reduced fees on a sliding scale for those who provide
documentation of a hardship. The probationers are told they must come into
the SCRAM office to enroll and to fill out the financial hardship form. The
practice at SCRAM is not to tell probationers to talk with their probation
officer if they cannot afford the fees. The practice is to tell the probationers
that reduction of fees is available, but the probationer must make an




                                        6
appointment and come into the office to enroll and request reduction of fees.
Defendant never set up an appointment.
         Defendant went to Michelle, his probation officer, and showed her
documentation that he could barely afford food and rent. He said he could
not afford the SCRAM program. Michelle told defendant that SCRAM offered
financial assistance and that he needed to contact SCRAM to discuss a
payment plan. She gave him an additional month to comply with the
requirement but defendant never contacted SCRAM again. Michelle called
Tawny on May 4, 2018, to ask if defendant had made any further contact
with SCRAM. Tawny told her that defendant had no contact with SCRAM
other than the single phone call he made.
      Condition 6(a) - Obey All Laws; Condition 9(c) - Not Use or Possess Any
Controlled Substance; and Condition 12(f) - Not Possess or Own Any Weapon,
Firearm, or Replica

         Deputy Scott Rossall testified that he supervised a search of
defendant’s residence on June 29, 2018. There were a total of five people in
the house. He did not search defendant’s room personally, but delegated that
task to other deputies. The deputies told Rossall that they found a small

bindle of heroin in the closet in defendant’s bedroom and a replica handgun.3
The replica handgun was not booked into evidence and was not
photographed. There were stacks of money in a drawer in the bathroom.
Real currency was interspersed with currency marked “for motion picture use
only.”
         Rossall went to look at the bindle in the location where it was
discovered. It was on the right side of the closet, in a container under a stack


3     Statements of what the other deputies reported to Rossall were
admitted over defendant’s hearsay objection as nonhearsay for the effect of
the statements on Rossall and his subsequent investigation.
                                          7
of T-shirts that, to Rossall’s recollection, appeared to be male clothing.
Rossall questioned defendant about the closet. Defendant said he and his
girlfriend had “communal property” in the closet. Defendant kept his
property on the right side and on the back wall of the closet. Defendant said
he had no knowledge of the heroin in the closet and it was not his.
      The parties stipulated that the bindle found in defendant’s room
contained .54 grams of heroin, a usable amount. Defendant did not test
positive for opiates or their derivatives. Michelle testified that defendant
never tested positive for opiates and never appeared to be under the influence
of opiates.
      It was further stipulated that two character witnesses would testify
that they had each known defendant for three to five years. They never saw
defendant use heroin and knew that he disliked it because of his brother’s
drug use.
                                 DISCUSSION
      Defendant contends that hearsay evidence was improperly admitted at
his probation revocation hearing to prove the truth of his violations, and that
without the hearsay, there was no substantial evidence to support the trial
court’s decision to revoke probation. We disagree. Substantial admissible
evidence supports the court’s decision. The court did not abuse its discretion
in deciding to revoke and terminate probation, and to execute the sentence
that was previously imposed and stayed.
Legal Principles
      The goals of probation are to protect the public, ensure justice, restore
losses to the victim, and rehabilitate the defendant. (§ 1202.7.) A court may
revoke a defendant’s probation “if the interests of justice so require and the
court, in its judgment, has reason to believe from the report of the probation


                                        8
officer . . . or otherwise that the person has violated any of the conditions of
their [probation] . . . .” (§ 1203.2, subd. (a).) A violation of probation must be
willful, in the sense that the defendant must have known what he was doing.
(People v. Hall (2017) 2 Cal.5th 494, 501.)
      We review the trial court’s factual findings supporting revocation of
probation for substantial evidence, and we review the trial court’s decision to
revoke probation for abuse of discretion. (People v. Butcher (2016) 247
Cal.App.4th 310, 318; People v. Rodriguez (1990) 51 Cal.3d 437, 443
(Rodriguez).) Proof of a violation of probation is sufficient if it is
demonstrated by a preponderance of the evidence. (Rodriguez, at p. 446.)
      Because “[r]evocation deprives an individual, not of the absolute liberty
to which every citizen is entitled, but only of the conditional liberty properly

dependent on observance of special parole4 restrictions,” “thus the full
panoply of rights due a [criminal] defendant . . . does not apply.” (Morrissey
v. Brewer (1972) 408 U.S. 471, 480 (Morrissey); see also People v. Arreola
(1994) 7 Cal.4th 1144, 1152–1153 (Arreola).) The minimal due process
requirements at a probation revocation hearing include written notice of the
claimed violations, disclosure of evidence against the defendant, an
opportunity for the defendant to be heard and to present evidence, and “the
right to confront and cross-examine adverse witnesses (unless the hearing
officer specifically finds good cause for not allowing confrontation).”
(Morrissey, at p. 489; Arreola, at pp. 1152–1153.)
      The right to confrontation in a probation revocation hearing arises from
the due process clause, not from the Sixth Amendment. (People v. Johnson
(2004) 121 Cal.App.4th 1409, 1411; People v. Abrams (2007) 158 Cal.App.4th


4     “Parole and probation revocation hearings are equivalent in terms of
the requirements of due process.” (Rodriguez, supra, 51 Cal.3d at p. 441.)
                                         9
396, 400, fn. omitted (Abrams).) It is not absolute. “Hearsay that bears a
substantial guarantee of trustworthiness is admissible in probation
revocation proceedings. [Citation.] ‘In general, the court will find hearsay
evidence trustworthy when there are sufficient “indicia of reliability.” ’
[Citation.] . . . [¶] The determination whether hearsay evidence is
trustworthy rests with the trial court and will not be disturbed on appeal
absent an abuse of discretion.” (People v. Buell (2017) 16 Cal.App.5th 682,
689.)
        Hearsay should be excluded from a probation revocation hearing when
the “need for confrontation is particularly important . . . because of the
opportunity for observation of the witness’s demeanor.” (Arreola, supra, 7
Cal.4th at p. 1157.) Hearsay evidence that is properly viewed as a substitute
for live testimony, such as statements by victims or witnesses, should
generally be excluded. (Abrams, supra, 158 Cal.App.4th at p. 405; see
Arreola, supra, 7 Cal.4th at p. 1157.) For example, confrontation is helpful to
probe a witness’s testimony that a person appears to be intoxicated. (People
v. Shepherd (2007) 151 Cal.App.4th 1193, 1201.) In Shepherd, the trial court
found a defendant had violated his probation condition by consuming alcohol.
The only basis for the finding was testimony from a probation officer that a
program administrator had told the probation officer that the defendant was
dismissed from the program after smelling of, and testing positive for,
alcohol. (Id. at p. 1198.) The appellate court found that hearsay was
insufficiently reliable to be admissible to prove the truth of the fact that the
defendant had been consuming alcohol. (Id. at p 1202.) Full confrontation
and observation of the administrator’s demeanor was particularly important
to assess the veracity of the out-of-court statement. (Id. at p. 1201.) Here, for
example, defense counsel elicited from the witness that he had talked with


                                       10
defendant for a minute or less and conducted no tests of intoxication.
      On the other hand, hearsay is admissible when confrontation will not
materially aid the decisionmaker. For example, confrontation does not
materially further the reliability of records that show “routine matters such
as the making and keeping of probation appointments, restitution and other
payments, and similar records of events.” (Abrams, supra, 158 Cal.App.4th
at p. 405; Arreola, supra, 7 Cal.4th at p. 1157.) A probation officer is not
likely to have personal recollection of these matters and would have to
consult records, especially to prove a negative such as the failure of a
probationer to report. (People v. Gomez (2010) 181 Cal.App.4th 1028, 1038
(Gomez).) Cross-examination and demeanor of the witness are not significant
factors in evaluating the credibility of an officer’s foundational testimony
about the contents of the probation department’s records. Such records bear
indicia of reliability and are admissible. (Ibid.; Arreola, at p. 1157; Abrams,
at p. 405.)
      We review the evidence supporting the violation findings with these
precepts in mind.
      Analysis
      Use of Alcohol - Condition 8(b)
      Defendant contends the evidence of his intoxication on March 25, 2018,
was too insubstantial to support the violation, because Hackstedde spent less
than one minute evaluating defendant. Hackstedde provided direct evidence
of defendant’s intoxication based on his personal observations, training and
experience. The weight and credibility of the evidence is a matter for the
trial court to decide. The court needed to find the violation only by a
preponderance of the evidence. (Rodriguez, supra, 51 Cal.3d at p. 446.) The




                                        11
court did not abuse its discretion in accepting the opinion of an experienced
officer. (Id. at p. 443.)
      Failure to Participate in SCRAM—Condition 8(j)
      Defendant alleges that his failure to participate in SCRAM was based
on improper hearsay because the administrative assistant who personally
spoke with defendant did not testify. Defendant never objected to Tawny’s
testimony. He has forfeited this objection on appeal. (People v. Nolan (2002)
95 Cal.App.4th 1210, 1216.)
      In any event, the evidence of this violation was admissible. The
SCRAM violation consisted of defendant’s failure to make an appointment to
initiate treatment. The only relevant evidence was that defendant never
made an appointment to go to SCRAM. The negative evidence that
defendant failed to make an appointment could be determined only from the
records of SCRAM, which are admissible hearsay. (Gomez, supra, 181
Cal.App.4th at pp. 1038–1039 [testimony based on electronic records was
admissible to show that probationer did not report to probation, did not pay
restitution, and did not submit verification of employment or counseling
attendance]; Abrams, supra, 158 Cal.App.4th at p. 405 [probation department
computer records admissible]; see Arreola, supra, 7 Cal.4th at p. 1157
[hearsay evidence admissible to prove routine matters such as making and
keeping of probation appointments].) Neither the demeanor nor cross-
examination of the administrative assistant would be helpful in eliciting
more information about defendant’s failure to appear at SCRAM. (Gomez, at
pp. 1038–1039; see also Abrams, at pp. 404–405.)
      We need not decide if the administrative assistant’s statements were
admissible, in any event, because Michelle provided information by direct
testimony. Michelle testified that she told defendant that SCRAM could


                                      12
provide financial relief but that he had to go into the SCRAM office to apply
for financial relief. Tawny’s testimony that defendant never made an
appointment with SCRAM was based on SCRAM’s records and admissible.
(Arreola, supra, 7 Cal.4th at p. 1157; Abrams, supra, 158 Cal.App.4th at p.
405; and Gomez, supra, 181 Cal.App.4th at pp. 1038–1039.) Substantial
admissible evidence showed that defendant was told he could apply for
financial aid if he went into the SCRAM office, and that he never made the
appointment to do so.
      Defendant contends that hearsay evidence of lack of attendance was
not “routine” because of the “role it can play for potential applicants” and
because it was a requirement for defendant’s probation. The issue is not
whether the program is routine but whether making and keeping
appointments is routine. (Arreola, supra, 7 Cal.4th at p. 1157.) Making and
keeping appointments with any treatment program is routine regardless of
the nature of the treatment.
      Defendant further contends there was insufficient evidence that his
failure to comply with this condition was willful, because he lacked the
money to pay for it. Defendant’s violation was willful because he knew what
steps he had to take for financial relief. Michelle told defendant that SCRAM
could reduce his fees and that he had to go to SCRAM to work out a payment
plan. She gave him an additional month to work out his payments with
SCRAM and enroll. He failed to do so. The court stated that the willful
violation of the SCRAM compliance condition was not related to defendant’s
inability to pay. The court would have determined that defendant
substantially complied with the condition if he had made the appointment
with SCRAM to follow up on the program. Defendant willfully violated
condition 8(j) because he never made an appointment with SCRAM.


                                       13
     Obey All Laws; Not Possess Any Controlled Substance; and Not Possess
Any Firearm, or Replica—Conditions 6(a), 9(c) and 12(f)

      Defendant agreed as conditions of probation to obey all laws, to not use
or possess any controlled substance, and to not possess or own any weapon,
firearm or replica. Violations of these conditions were discovered when
deputies conducted a probation search of defendant’s residence on June 29,
2018. Rossall supervised but did not conduct the search. Defendant objected
to Rossall testifying about what other deputies reported to him. The court
admitted statements from the other deputies to Rossall as nonhearsay, i.e.
not for the truth of the matters asserted but for the effect on Rossall and his
subsequent investigation. We review the statements with that limitation.
      Based on what the deputies told him, Rossall looked in the closet in
defendant’s room and saw the bindle in a container underneath a stack of T-
shirts on the right side of the closet. Defendant told Rossall that he kept his
clothes on the back and right sides of the closet. The T-shirts appeared to be
male clothing. Rossall’s direct eyewitness testimony, defendant’s statements
to Rossall, and the stipulation that the bindle contained a usable amount of
heroin, were sufficient to support the court’s finding by a preponderance of
evidence that defendant possessed the heroin.
      Excluding the statements that other deputies made to Rossall,
substantial evidence supports the court’s finding that defendant possessed a
controlled substance and failed to obey all laws. We decline to decide the
admissibility of the statements by other deputies to Rossall about the replica
firearm, because there was more than sufficient cause to terminate
defendant’s probation even without evidence of possession of a replica
firearm.
      Defendant’s underlying crime, initiating a vicious group beating of
Trevor that broke three bones in Trevor’s face, was a serious felony—a first
                                       14
strike conviction. Defendant had an extensive criminal history that included
prior batteries. He had not previously been to prison but his prior
performance on probation was abysmal. Many of his crimes involved alcohol
consumption, including the underlying assault and reckless evasion of police.
The initial sentencing court described the plea bargain: defendant had said
that he had turned a corner, gotten his life in order, would work on his
problems and remain law-abiding. He was willing to have the maximum
sentence of eight years eight months hanging over his head for three years
for another chance at probation. Defendant knew the serious consequences of
violating probation.
      The probation officer had given defendant several chances. She did not
seek revocation for his first violation of driving and possessing alcohol in
February or for his intoxication in March. Instead, she directed defendant to
sign up for SCRAM. Defendant did not make a sincere or substantial effort
to comply with the condition. He was later found in possession of heroin.
The court did not abuse its discretion in revoking and terminating
defendant’s probation, denying reinstatement, and executing the agreed upon
sentence. (Rodriguez, supra, 51 Cal.3d at p. 443.)




                                       15
                             DISPOSITION
     The judgment is affirmed.


                                           BENKE, J.

WE CONCUR:



McCONNELL, P. J.



IRION, J.




                                 16